        Case 1:94-cr-00631-PGG Document 518 Filed 01/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             -against-                                           ORDER

 JOHN HOBBY JOHNSON,                                           94 Cr. 631 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The Government is directed to respond to Defendant’s motion (Dkt. No. 517) by

January 29, 2021.


Dated: New York, New York
       January 24, 2021
